Name: Council Regulation (EEC) No 1188/92 of 28 April 1992 amending Regulation (EEC) No 1637/91 fixing compensation with regard to the reduction of the reference quantities referred to in Article 5c of Regulation (EEC) No 804/68 and compensation for the definitive discontinuation of milk production
 Type: Regulation
 Subject Matter: civil law;  agricultural activity;  agricultural structures and production
 Date Published: nan

 9. 5. 92 Official Journal of the European Communities No L 124/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1188/92 of 28 April 1992 amending Regulation (EEC) No 1637/91 fixing compensation with regard to the reduction of the reference quantities referred to in Article 5c of Regulation (EEC) No 804/68 and compensation for the definitive discontinuation of milk production THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), and in particular Article 5c (6) thereof, Having regard to the proposal from the Commission, scheme for the definitive discontinuation of milk produc ­ tion ; Whereas it has come to light in certain Member States that the target reduction has been met and even exceeded by means of compensation of less than ECU 10 per 100 kg and per year without, however, Community funds being thereby used up ; whereas, in this case and in order to be able to carry on with the necessary structural adjust ­ ments, Member States should be authorized to continue the scheme for the discontinuation of milk production for a further six-month period ; Whereas in addition, in view of the extension of the addi ­ tional levy arrangements and of regional development needs in certain Member States, in order to safeguard the structural adjustments and developments the Member States should be granted the possibility of offering pro ­ ducers who have not resumed milk production at 1 April 1992 the chance of applying for compensation, within the limits laid down in the Annex to Regulation (EEC) No 1637/91 , for the definitive discontinuation of milk production provided for in Article 2 of that Regulation, whereas paragraph 5 of that Article should therefore be amended accordingly without, however, the consequences of these new provisions being imposed on producers who elect to receive the compensation as originally provided for, Whereas Regulation (EEC) No 1637/91 (2) introduces in particular a Community scheme to finance the definitive discontinuation of milk production in respect of up to 3 % of the guaranteed total quantities, deliveries and direct sales, and provides, where certain eligibility require ­ ments are met, for compensation to be paid after the definitive discontinuation of all milk production not later than 31 March 1992 ; whereas that Regulation contains in its Annex a financial amount per Member State and it provides that the target reduction set by the Member State may be met by means of compensation of less than ECU 10 per 100 kg and per year ; HAS ADOPTED THIS REGULATION :Whereas Article 2 (5) of Regulation (EEC) No 1637/91 provides that, in cases where the financial amounts are not entirely used up, the amount remaining available is to be used for the payment of compensation to all of the producers whose reference quantity has been reduced ; whereas in certain Member States, this provision does not use up the Community funds, which therefore could be used to continue, for a further six month period, the Article 1 The following subparagraphs are hereby added to Article 2 (5) of Regulation (EEC) No 1637/91 : 'However, without prejudice to the first subparagraph, Member States may use the amounts available to continue the scheme referred to in paragraph 1 until (') OJ No L 148, 28. 6. 1968, p. 13. Regulation as last amended by Regulation (EEC) No 816/92 (OJ No L 86, 1 . 4. 1992, p. 83). Q OJ No L 150, 15. 6. 1991 , p. 30. No L 124/2 Official Journal of the European Communities 9 . 5. 92 30 September 1992 at the latest. In that case, Member States shall forward to the Commission the informa ­ tion provided for in Article 4 by 31 December 1992 at the latest. In addition, the Member States may offer producers who have not delivered milk since 1 April 1992 the chance of submitting applications before 1 June 1992 in accordance with this Article. The quantities thus freed shall be re-allocated in accordance with para ­ graph 4 unless the producers concerned elect to receive the compensation as originally provided for in the first subparagraph, in that case, the Member States shall include the additional information to be forwarded in accordance with Article 4 by 31 December 1992 at the latest.' Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 28 April 1992. For the Council The President Arlindo MARQUES CUNHA